UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6295


AZANIAH BLANKUMSEE,

                    Plaintiff - Appellant,

             v.

RICKY FOXWELL, Warden of ECI; ROBERT TROXELL, CDM; DALE
CHILDERS, Correctional Officer; ANTOINETTE PERRY, CPT at ECI; MEDICAL
DEPARTMENT AT ECI,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-00106-PWG)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Azaniah Blankumsee, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In his 42 U.S.C. § 1983 (2018) action, Azaniah Blankumsee appeals the district

court’s orders (1) granting summary judgment to Defendants Ricky Foxwell, Robert

Troxell, Dale Childers, and Antoinette Perry; and (2) dismissing the claims against the

Medical Department at ECI, but granting Blankumsee 28 days to file a more definite

statement providing the names of the individuals or parties that allegedly harmed him. *

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Blankumsee v. Foxwell, No. 8:18-cv-00106-PWG (D.

Md. Jan. 10, 2019; filed Feb. 7, 2020 & entered Feb. 10, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
         The district court entered a final judgment dismissing Blankumsee’s complaint on
April 7, 2020. Although Blankumsee’s appeal was interlocutory at the time he filed his
notice of appeal, we now have jurisdiction to consider the appeal under the doctrine of
cumulative finality. See Houck v. Substitute Tr. Servs., Inc., 791 F.3d 473, 479 (4th Cir.
2015).

                                            2